DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 Response to Amendment
This Office action is responsive to Applicant’s PRELIMINARY AMENDMENT WITH REQUEST FOR CONTINUED EXAMINATION, filed February 25, 2022.
Response to Arguments
Applicant’s arguments, see PRELIMINARY AMENDMENT, pages 7-10, with respect to claim rejections under 35 U.S.C. 103 as set forth in the prior Office action dated October 26, 2021, pages 4-14, have been fully considered and are persuasive.  The rejections of claims 1-8 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s printing system, including one or more first processors that execute a set of first instructions, including the following steps:
 	- receive, from a user, a change instruction to change the first print setting to a second print setting for the print data, wherein information regarding the change instruction is not transmitted to the storage apparatus according to receiving the change instruction;
- receive, from the user, a print instruction to print out the print data;
- transmit, to the storage apparatus according to receiving the print instruction, 
the identification information for identifying the print data corresponding to the print instruction and information indicating the change from the first print setting to the second print setting corresponding to the change instruction.
 	Claims 2-7 depend from claim 1.
 	Claim 8, drawn to a control method for a printing system, similarly recite the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677